                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:19-CV-00624-DSC


 DAVID L. DUVALL,                                  )
                                                   )
                    Plaintiff,                     )
                                                   )
 v.                                                )                    ORDER
                                                   )
 NOVANT HEALTH INC.,                               )
                                                   )
                   Defendant.                      )



         THIS MATTER is before the Court on “Defendant’s Proposed Supplemental Voir Dire”

and “Plaintiff’s Proposed Supplemental Voir Dire” (document # 75) filed April 14, 2021. The

proposed voir dire is granted in part and denied in part.


         Jury voir dire “necessarily is committed to the sound discretion of the trial court” because

the “determination of impartiality, in which demeanor plays such an important part, is particularly

within the province of the trial judge.” United States v. Lancaster, 96 F.3d 734, 738 (4th Cir. 1996)

(quoting Ristaino v. Ross, 424 U.S. 589, 594–95 (1976). Moreover, “[t]he trial judge is in the best

position to make judgments about the impartiality and credibility of potential jurors based on the

judge's own evaluations of demeanor evidence and of responses to questions.” United States v.

Barber, 80 F.3d 964, 967 (4th Cir. 1996). The trial judge is given “ample leeway to formulate the

questions to be asked” to evaluate jury bias. United States v. Smith, 919 F.3d 825, 834 (4th Cir.

2019).
       The trial court also has discretion to decide whether “to conduct further voir dire.” United

States v. Grandison, 783 F.2d 1152, 1155 (4th Cir. 1986). Most importantly, the purpose of voir

dire is to determine whether a jury can reach a fair and impartial verdict. See id. This is

accomplished based “upon determinations of demeanor and credibility that are . . . within a trial

judge’s province.” Wainwright v. Witt, 469 U.S. 412, 428 (1985). Additionally, “litigants do not

have a right to have particular questions asked of the jury.” James v. Melendez, 567 F.Supp.2d

480, 487 (S.D.N.Y. 2008).


       Therefore it is ORDERED that:


   1. Defendant’s Proposed Voir Dire questions 10, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 29,

       and 30 are denied.

   2. Plaintiff’s Proposed Voir Dire questions 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, and 15 are

       denied.

   3. Defendant’s Proposed Voir Dire questions 1, 2, 3, 4, 6, 7, 8, 9, 26, and 27 are granted and

       will be included in a questionnaire that will be sent to potential jurors prior to trial.

   4. The remaining proposed Voir Dire is granted.


       The Clerk is directed to send copies of this Order to counsel for the parties.


       SO ORDERED.



                                            Signed: June 24, 2021
